Citation Nr: 0530212	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  02-08 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Whether new and material evidence to reopen the appellant's 
claim to establish that the veteran was insane at the time of 
the commission of the offence that led to his discharge from 
military service has been received.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from January 1968 to February 
1970.  He was discharged from service under other than 
honorable conditions, and died in February 1997.  The 
appellant is his widow.

This appeal to the Board of Veterans Appeals (Board) arises 
from a May 2000 rating action that denied the claim to 
establish that the veteran was insane at the time of the 
commission of the offence that led to his discharge from 
military service on the grounds that new and material 
evidence to reopen the claim had not been received.  The 
appellant filed a Notice of Disagreement in November 2000, 
and the RO issued a Statement of the Case in April 2002.  The 
appellant filed a Substantive Appeal in June 2002.

By decision of January 2003, the Board denied the appellant's 
application to reopen the claim, and she appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
In December 2003, counsel for the VA Secretary and the 
appellant filed a Joint Motion for Remand and to Stay 
Proceedings with the Court.  By December 2003 Order, the 
Court granted the Joint Motion, vacating the January 2003 
Board decision and remanding the matter to the Board for 
further proceedings consistent with the Joint Motion.

By decision of August 2004, the Board denied the appellant's 
application to reopen the claim, and the appellant again 
appealed to the Court.  In January 2005, counsel for the VA 
Secretary filed an unopposed Motion for Remand with the 
Court.  By January 2005 Order, the Court granted the Motion, 
vacating the August 2004 Board decision and remanding the 
matter to the Board for further proceedings consistent with 
the Joint Motion.

For reasons expressed below, the issue on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the appellant when further 
action on her part is required.


REMAND

As noted above, the Board denied the appellant's application 
to reopen the claim by decision of August 2004.  In denying 
the appellant's claim, the Board reviewed the veteran's 
claims file and specifically referred to evidence contained 
therein in support of its decision.  However, since the 
Board's decision, the veteran's claims file has apparently 
been lost.  A protracted search at the Veterans Court 
Litigation Group, the Board, the AMC, and the Newark and 
Hartford ROs failed to yield the missing claims file.  As 
such, all the evidence necessary for effective judicial 
review of the appellant's claim is unavailable.  

The Board has attempted to reconstruct the claims file before 
it at the time of the August 2004 decision.  However, in view 
of due process requirements, and in accordance with the 
January 2005 Joint Motion, the Board finds that the this  
matter must be remanded for the RO to assist with 
reconstruction of the veteran's claims file, to the extent 
possible.  See Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), 
implemented, in part, at 38 U.S.C.A. § 5103A (West 2002) and  
38 C.F.R. § 3.159 (2005).

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should undertake all 
appropriate actions to assist in the 
reconstruction of the veteran's claims 
file, to include specifically include 
locating and associating with the 
reconstructed file any additional 
documents that were of record at the time 
of the Board's August 2004 decision that 
are not currently of record.  The RO 
should contact the appellant, through her 
attorney, and request that she furnish 
any material and documents in her 
possession that would help to reconstruct 
the file, to specifically include copies 
of previously-submitted statements 
containing her contentions.  

2.  All of the RO's efforts to 
reconstruct the claims file, to include 
correspondence with the appellant, should 
be clearly documented for the record, and 
all responses and documents received 
should be associated with the 
reconstructed claims file.  Thereafter, 
the reconstructed claims file should be 
transferred back to the Board in 
accordance with current appellate 
procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant needs take no 
action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).
 
 
 
 


